IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42487

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 567
                                                )
       Plaintiff-Respondent,                    )   Filed: July 27, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
CHRISTINA LOUISE CREESE,                        )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and consecutive unified sentences of ten years with two
       years determinate and ten years with three years determinate for two counts of
       forgery, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Maya P. Waldron, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Christine Louise Creese pled guilty to two counts of forgery. Idaho Code § 18-3601.
The district court sentenced Creese to consecutive unified sentences of ten years with two years
determinate and ten years with three years determinate. Creese appeals asserting that the district
court abused its discretion by imposing excessive sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.

                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Creese’s judgment of conviction and sentences are affirmed.




                                                   2